        Case 3:19-cv-00290-EMC Document 132 Filed 05/28/21 Page 1 of 1




                                  OFFICE OF THE CLERK
                              UNITED STATES DISTRICT COURT
                                 Northern District of California

                                       CIVIL MINUTES


 Date: May 28, 2021                Time: 9:01-9:09=               Judge: EDWARD M. CHEN
                                         8 Minutes

 Case No.: 19-cv-00290-EMC         Case Name: American Civil Liberties Union Foundation v.
                                   Department of Justice

Attorney for Plaintiff: Matt Cagle
Attorney for Defendant: Elizabeth Tulis

 Deputy Clerk: Angella Meuleman                        Court Reporter: Debra Pas

                       PROCEEDINGS HELD BY ZOOM WEBINAR

Further Case Management Conference held.

                                          SUMMARY

Parties stated appearances.

Government clarified to the Court that regarding OIP completion of production, consultation with
components of other agencies who have equities must be completed prior to decision to disclose.
OIP has forwarded some records to Homeland Security for consultation and currently waiting
response. FBI has indicated it also has some records pending consultation with private agencies
prior to disclosure. Some progress has been made regarding DHS disclosure. DHS component
working on an electronic search design which could be disclosed in a reasonable amount of time.
Parties filed status report with Magistrate Judge Illman who is diligently working with the parties
regarding disclosures. MSJ hearing still set for July 1, 2021; narrowed by recent stipulation (Dkt
#124).

Government counsel noted Vinita Andrapalliyal will be substituting for her as she is going on
maternity leave.
